t c memo united_states tax_court john francis barrett and carol barrett petitioners v commissioner of internal revenue respondent docket no 1576-12l filed date jeffrey d moffatt for petitioners fred edward green jr for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or that sustained a levy to collect petitioners’ unpaid federal_income_tax liabilities for and the issue for decision is whether collateral_estoppel effect should be given to decisions in earlier cases determining that different taxes for different years were currently not collectible and if not whether the determination was an abuse_of_discretion all section references are to the internal_revenue_code in effect at all relevant times all of the material facts are contained in the administrative record of the exchanges between petitioners’ counsel and the appeals_office that record has been stipulated the stipulated facts are incorporated in this opinion by this reference brief testimony by john francis barrett petitioner and certain exhibits were offered at trial and were treated as an offer of proof because they were not brought to the attention of the appeals_office during the administrative hearing and petitioners have not suggested any exception to the general_rule that such material may not be considered respondent’s objections to the proferred testimony and extraneous exhibits will be sustained see 129_tc_107 118_tc_488 findings_of_fact petitioners resided in california when they filed their petition petitioner was a party to four previous cases in this court involving his liabilities for unpaid employment_taxes and related penalties those cases were docket nos 07l 22946-08l 30320-08l and 30321-08l employment_tax cases petitioner carol barrett was not a party to the employment_tax cases the petition in docket no 29261-07l erroneously referred to a notice_of_deficiency and income_tax as well as periods for unpaid employment_taxes that were not the subject of the notice_of_determination upon which that case was based the erroneous references were stricken by court order none of the employment_tax cases was commenced in response to a notice_of_determination regarding petitioners’ joint income_tax liabilities no decision was or could have been rendered in those cases with respect to petitioners’ joint income_tax liabilities after the employment_tax cases were set for trial on the joint motion of the parties they were remanded to the appeals_office for further consideration from february to date the parties to the employment_tax cases negotiated a settlement on date those cases were resolved by agreement of the parties and stipulated decisions were entered providing for abatement of certain penalties these decisions stated that t he balance of the unpaid underlying liabilities for form_941 employment_tax liabilities for the quarterly periods in issue will be placed in a currently not collectible status due to the petitioner’s financial hardship the agreed balances of the unpaid employment_tax liabilities totaled dollar_figure on date the internal_revenue_service irs sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing date notice with respect to unpaid income_tax liabilities for and as of the date of the notice the assessed account balance for those two years was dollar_figure on date petitioners filed form request for a collection_due_process or equivalent_hearing in response to the date notice petitioners did not dispute their underlying tax_liabilities for and on date an appeals account resolution specialist aars sent to petitioners a letter scheduling a telephone conference call in response to their request for a hearing the letter advised petitioners of their right to a full hearing but stated in order to meet the requirements for a face-to-face conference you must be in full compliance of all required tax returns estimated_tax payments federal tax deposits and submit financial information the letter proposed a streamline installment_agreement ia in the amount of dollar_figure due on the 28th of each month beginning on date and stated if you are unable to pay this amount please complete and return the enclosed form 433-a collection information statement for wage earners and self-employed individuals petitioners’ counsel responded to the date letter with copies of materials from the employment_tax cases and requested that the joint income_tax liabilities of petitioners be deemed uncollectible and that penalties be abated based upon the decisions in the employment_tax cases during a telephonic hearing on date petitioners’ counsel asserted that the decisions in the employment_tax cases included petitioners’ personal income_tax liabilities that res_judicata established that the income_tax liabilities were currently not collectible and that res_judicata negated the requirement to submit updated or additional information regarding the status of petitioners’ liabilities as currently not collectible the aars advised petitioners’ counsel that pursuant to the internal_revenue_manual updated financial information was required to determine whether petitioners qualified for currently not collectible status petitioners declined the streamline installment_agreement that the aars proposed and they declined to provide any updated financial information they did not propose an installment_agreement or offer-in- compromise at any time during the administrative process they did not state with specificity any facts or grounds adequate to raise an issue of abatement of income_tax penalties petitioners’ case was transferred to an appeals settlement officer for disposition the settlement officer researched the employment_tax cases and determined that petitioners’ income_tax liabilities were not included in the decisions the settlement officer verified that the requirements of all applicable laws and administrative procedures had been met on date the appeals_office issued the notice_of_determination sustaining the proposed levy opinion sec_6330 provides for notice and an opportunity for a hearing before a levy proposed by the irs to collect unpaid taxes may proceed under sec_6330 a taxpayer may raise any relevant issue at a hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301_6330-1 proced admin regs such information is especially necessary when the proposed collection alternative is to have collection suspended on the ground that the liabilities are currently not collectible see pitts v commissioner tcmemo_2010_101 slip op pincite where there is no dispute as to the underlying liabilities we review the actions of the appeals_office including that office’s interpretation of law for abuse_of_discretion see 138_tc_348 121_tc_111 petitioners have not disputed their underlying liabilities or that the appeals_office performed the necessary verification under sec_6330 throughout the administrative process and during this case petitioners have relied solely on their view of res_judicata even though neither the parties nor the liabilities in the employment_tax cases were the same as those in this case and relevant facts would have changed with the passage of time currently not collectible is by definition a status subject_to reevaluation petitioners refused to provide the information required for reevaluation of their ability to pay by installments or otherwise the liabilities for income_tax for and that were a fraction less than of petitioner’s unpaid employment_tax liabilities meanwhile a year passed between the settlement of the employment_tax cases and the issuance of the notice_of_determination in this case moreover petitioners do not recognize the distinction between res_judicata and collateral_estoppel as this court recently explained in 138_tc_54 citing among other cases 449_us_90 res_judicata applies to a final judgment on the merits of an action and precludes relitigation of issues that were or could have been raised in that action petitioners’ joint income_tax liabilities for and were not and could not have been raised in cases involving petitioner’s employment_tax liabilities for various quarterly periods res_judicata does not apply to the circumstances here under the doctrine_of collateral_estoppel once a court has decided an issue of fact or law necessary to its judgment that decision may preclude relitigation of the same issue in a suit on a different cause of action collateral_estoppel precludes relitigation not only in connection with the cause of action previously litigated but even in connection with different claims or causes of action id pincite for collateral_estoppel to apply to an issue among other things the issue to be decided in the second case must be identical to the issue decided in the first case the parties must have actually litigated the issue and the resolution of the issue must have been essential to the prior decision and the controlling facts and legal principles must remain unchanged 132_tc_279 109_tc_235 unlike res_judicata which binds the parties as to any matter that might have been offered collateral_estoppel applies only to issues that were actually litigated in the first case koprowski v commissioner t c pincite the rule_of collateral estoppel provides that ‘ w hen an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or a different claim ’ id pincite emphasis added in koprowski quoting restatement judgment sec_2d sec_27 collateral_estoppel does not apply to the circumstances here a well- established principle is that the commissioner may challenge in a succeeding year what was accepted in a previous year see auto club of mich v commissioner 353_us_180 457_f2d_1 3d cir aff’g 54_tc_1691 petitioner’s employment_tax cases were not actually litigated they were settled in 345_us_502 the supreme court held that the government was not collaterally estopped from rearguing a position it had conceded in a previous year even if the concession was the basis of a court decision the supreme court concluded that the government’s position had not been fully litigated in the earlier proceeding and that the prior decision of this court based on the government’s concession was only a pro forma acceptance by the tax_court of an agreement between the parties to settle their controversy for reasons undisclosed id pincite the supreme court’s rationale and holding apply equally to this case see also sawyer trust of date v commissioner 133_tc_60 33_tc_379 aff’d 286_f2d_258 10th cir rodkey v commissioner tcmemo_2009_238 petitioners’ reliance on the doctrines of res_judicata and collateral_estoppel during the administrative proceedings and in this case has no support in the facts or the law and the appeals_office representatives were correct in rejecting it petitioners refused to provide updated financial information that was appropriately requested rejected the installment_agreement offered by the appeals_office and offered no other collection alternative under these circumstances there was no abuse_of_discretion in the determination to sustain the proposed collection action see 124_tc_69 wright v commissioner tcmemo_2012_24 schmerman v commissioner tcmemo_2010_135 pitts v commissioner tcmemo_2010_101 to reflect the foregoing decision will be entered for respondent
